Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (including all exhibits hereto and as may be
amended, supplemented or amended and restated from time to time in accordance
with the terms hereof, this “Agreement”) is made and entered into as of
March 26, 2019 by and among Parker Drilling Company, a Delaware corporation (the
“Company”), and the other parties signatory hereto and any additional parties
identified on the signature pages of any joinder agreement executed and
delivered pursuant hereto.

WHEREAS, on December 12, 2018, Parker Drilling Company and certain of its
subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief
under chapter 11 of title 11 of the United States Code in the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the
“Bankruptcy Court”);

WHEREAS, the Chapter 11 Plan of Reorganization of the Debtors, Case No. 18-36958
(including all exhibits, schedules and supplements thereto and as amended from
time to time, the “Plan”) was confirmed by the Bankruptcy Court on March 7,
2019;

WHEREAS, the Plan provides that the Company will enter into a registration
rights agreement with certain recipients of the shares of Common Stock and
Warrant Shares (each as defined below); and

WHEREAS, the Company and the Holders (as defined below) are entering into this
Agreement in furtherance of the aforesaid provisions of the Plan.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Plan have the meanings given such terms in the Plan. As used in
this Agreement, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly (including through one or more intermediaries), of the power or
authority to direct or cause the direction of management, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act, as such
definition may be amended from time to time.

“Bankruptcy Court” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“beneficially own” (and related terms such as “beneficial ownership” and
“beneficial owner”) shall have the meaning given to such term in Rule 13d-3
under the Exchange Act, and any Person’s beneficial ownership of securities
shall be calculated in accordance with the provisions of such Rule.

“Board” means the Board of Directors of the Company or any authorized committee
thereof.

“Bought Deal” has the meaning set forth in Section 8(a).

“Business Day” means any day, other than a Saturday or Sunday or a day on which
the commercial banks in New York City are authorized or required by law to be
closed.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such shares of common stock may hereinafter be
reclassified.

“Company” has the meaning set forth in the Preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

“Counsel to the Holders” means (i) with respect to any Demand Registration, the
counsel selected by the Holders of a majority of the Registrable Securities
initially requesting such Demand Registration and (ii) with respect to any
Underwritten Offering or Piggyback Offering, the counsel selected by the
Majority Holders.

“Debtors” has the meaning set forth in the Preamble.

“Demand Registration” has the meaning set forth in Section 5(a).

“Demand Registration Request” has the meaning set forth in Section 5(a).

“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FINRA” has the meaning set forth in Section 10.

“Form S-1” means Form S-1 under the Securities Act, or any other form hereafter
adopted by the Commission for the general registration of securities under the
Securities Act.

“Form S-3” means Form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.

“Form S-4” means Form S-4 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-4.

 

2



--------------------------------------------------------------------------------

“Form S-8” means Form S-8 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-8.

“Grace Period” has the meaning set forth in Section 7(a)(ii).

“Holder” or “Holders” means the parties signatory to this Agreement, other than
the Company, and any additional parties identified on the signature pages of any
joinder agreement executed and delivered pursuant to this Agreement. A Person
shall cease to be a Holder hereunder at such time as it ceases to hold any
Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 12(c).

“Indemnifying Party” has the meaning set forth in Section 12(c).

“Initial Shelf Expiration Date” has the meaning set forth in Section 2(f).

“Initial Shelf Registration Statement” has the meaning set forth in
Section 2(a).

“Lockup Period” has the meaning set forth in Section 11(a).

“Losses” has the meaning set forth in Section 12(a).

“Majority Holders” means, with respect to any Underwritten Offering, the Holders
of a majority of the Registrable Securities to be included in such Underwritten
Offering held by all Holders that have made the request requiring the Company to
conduct such Underwritten Offering (but not including any Holders that have
exercised “piggyback” rights hereunder to be included in such Underwritten
Offering).

“Opt-Out Notice” has the meaning set forth in Section 8(e).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Notice” has the meaning set forth in Section 8(a).

“Piggyback Offering” has the meaning set forth in Section 8(a).

“Plan” has the meaning set forth in the Preamble.

“Plan Effective Date” shall mean the date on which the Plan becomes effective.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

3



--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means, collectively, (a) as of the Plan Effective Date,
all shares of Common Stock issued to any Holder or to any Affiliate or Related
Fund of any Holder, either directly or pursuant to a joinder or assignment, and
any additional shares of Common Stock acquired by any Holder or any Affiliate or
Related Fund of any Holder in open market or other purchases and issued or
issuable to any Holder or any Affiliate or Related Fund of any Holder upon the
conversion, exchange or exercise of options, warrants (including the Warrant
Shares and any other securities issued or issuable with respect to or in
exchange for the Warrant Shares) and other securities convertible, exchangeable
or exercisable (at any time or upon the occurrence of any event or contingency
without regard to any vesting or other conditions to which such securities may
be subject) for Common Stock, after the Plan Effective Date and (b) any
additional shares of Common Stock paid, issued or distributed in respect of any
such shares described under clause (a) by way of a stock dividend, stock split
or distribution, or in connection with a combination of shares, and any security
into which such Common Stock shall have been converted or exchanged in
connection with a recapitalization, reorganization, reclassification, merger,
consolidation, exchange, distribution or otherwise; provided, however, that as
to any Registrable Securities, such securities shall cease to constitute
Registrable Securities upon the earliest to occur of: (i) the date on which such
securities are sold or disposed of pursuant to an effective Registration
Statement; (ii) the date on which such securities are disposed of pursuant to
Rule 144 under circumstances in which all of the applicable conditions of Rule
144 (then in effect) are met; (iii) the date on which such Registrable
Securities cease to be outstanding; and (iv) the date on which such securities
cease to be held by a Holder holding 2% or more of the then outstanding Common
Stock.

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled, advised, sub-advised, managed or
co-managed by such Person, by any Affiliate of such Person, or, if applicable,
such Person’s investment manager.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

4



--------------------------------------------------------------------------------

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire reasonably adopted by
the Company from time to time.

“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.

“Trading Market” means whichever of the New York Stock Exchange, Nasdaq, OTC
Bulletin Board, or OTC Markets Group marketplace (including, for the avoidance
of doubt, OTCQX Premier, OTCQX and the OTCQB) on which the Common Stock is
listed or quoted for trading on the date in question.

“Transfer” has the meaning set forth in Section 15.

“Underwritten Offering” means an offering of Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

“Underwritten Takedown” has the meaning set forth in Section 2(h).

“Warrant Shares” means collectively the shares of Common Stock issuable upon
exercise of the Warrants in accordance with their terms, as such number may be
adjusted pursuant to the provisions thereof, and any other Securities to which a
Holder may become entitled pursuant to the terms of the Warrants.

“Warrants” means those certain warrants issued as of the Plan Effective Date
under that certain warrant agreement, dated as of the date hereof, by and
between the Company and Equiniti Trust Company, as warrant agent.

2. Initial Shelf Registration.

(a) The Company shall prepare a Shelf Registration Statement (as may be amended
from time to time, the “Initial Shelf Registration Statement”), and shall
include in the Initial Shelf Registration Statement the Registrable Securities
of each Holder who shall have requested inclusion therein of some or all of
their Registrable Securities by checking the appropriate box on the signature
page of such Holder hereto or by written notice to the Company no later than
five (5) days after the Plan Effective Date, provided that at the time of
delivery of such written notice the Holder delivers a completed Selling
Stockholder Questionnaire. The Company shall (i) file the

 

5



--------------------------------------------------------------------------------

Initial Shelf Registration Statement as soon as reasonably practicable after the
Plan Effective Date (but in no event later than fifteen (15) days after the Plan
Effective Date unless (x) extended by the Board for a period of no more than an
additional fifteen (15) days or (y) further extended beyond the period in clause
(x) upon the consent of the Holders beneficially owning a majority of the
Registrable Securities) and (ii) use its reasonable best efforts to have the
Initial Shelf Registration Statement declared effective by the Commission as
soon as reasonably practicable after the Company files the Initial Shelf
Registration Statement (but in no event later than thirty (30) days after it
shall have filed such Initial Shelf Registration Statement, unless it is not
practicable to do so due to circumstances directly relating to outstanding
comments of the Commission relating to such Shelf Registration Statement;
provided that the Company is using its reasonable best efforts to address any
such comments as promptly as possible).

(b) The Company shall include in the Initial Shelf Registration Statement all
Registrable Securities whose inclusion has been timely requested as aforesaid;
provided, however, that the Company shall not be required to include an amount
of Registrable Securities in excess of the amount as may be permitted to be
included in such Registration Statement under the rules and regulations of the
Commission and the applicable interpretations thereof by the Staff of the
Commission (with any Registrable Securities not permitted to be included in the
Initial Shelf Registration Statement pursuant to this Section 2(b) to be
allocated among the Holders on a pro rata basis, unless the Commission otherwise
requires or the Holders otherwise agree).

(c) Subject to Section 2(b), upon the request of any Holder (i) whose
Registrable Securities are not included in the Initial Shelf Registration
Statement at the time of such request or (ii) whose Registrable Securities
included in the Initial Shelf Registration Statement constitute less than all of
the Registrable Securities held by such Holder at the time of such request, the
Company shall amend the Initial Shelf Registration Statement to include the
Registrable Securities of such Holder; provided, however, that the Company shall
not be required to amend the Initial Shelf Registration Statement more than once
every one hundred and twenty (120) days.

(d) Within five (5) days after receiving a request pursuant to Section 2(b), the
Company shall give written notice of such request to all other Holders of
Registrable Securities and shall include in such amendment all such Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten (10) days after the Company’s giving of such
notice, provided, that such Registrable Securities are not already covered by an
existing and effective Registration Statement that may be utilized for the offer
and sale of the Registrable Securities requested to be registered in the manner
so requested.

(e) The Initial Shelf Registration Statement shall be on Form S-1; provided,
however, that, upon the Company becoming eligible to register the Registrable
Securities for resale by the Holders on Form S-3 (including without limitation a
Form S-3 filed as an Automatic Shelf Registration Statement), the Company shall
use commercially reasonable efforts to amend the Initial Shelf Registration
Statement to a Shelf Registration Statement on Form S-3 or file a Shelf
Registration Statement on Form S-3 in substitution of the Initial Shelf
Registration Statement as initially filed as soon as reasonably practicable
thereafter.

 

6



--------------------------------------------------------------------------------

(f) The Company shall use reasonable best efforts to keep the Initial Shelf
Registration Statement continuously effective, and not subject to any stop
order, injunction or other similar order or requirement of the Commission, until
the earlier of (i) the date the Company (A) is eligible to register the
Registrable Securities for resale by Holders on Form S-3 and (B) has filed such
Registration Statement with the Commission and which is effective and (ii) the
date that all Registrable Securities covered by the Initial Shelf Registration
Statement shall cease to be Registrable Securities (such earlier date, the
“Initial Shelf Expiration Date”).

(g) If the Initial Shelf Registration Statement is on Form S-1, then for so long
as any Registrable Securities covered by the Initial Shelf Registration
Statement remain unsold, the Company will file any supplements to the Prospectus
or post-effective amendments required to be filed by applicable law in order to
incorporate into such Prospectus any Current Reports on Form 8-K necessary or
required to be filed by applicable law, any Quarterly Reports on Form 10-Q or
any Annual Reports on Form 10-K filed by the Company with the Commission, or any
other information necessary so that (i) the Initial Shelf Registration Statement
shall not include any untrue statement of material fact or omit to state any
material fact necessary in order to make the statements therein not misleading,
and (ii) the Company complies with its obligations under Item 512(a)(1) of
Regulation S-K; provided, however, that these obligations remain subject to the
Company’s rights under Section 7 of this Agreement.

(h) Upon the demand of one or more Holders, the Company shall facilitate a
“takedown” of Registrable Securities in the form of an Underwritten Offering
(each, an “Underwritten Takedown”), in the manner and subject to the conditions
described in Section 6 of this Agreement, provided, that the number of shares of
Common Stock included in such Underwritten Takedown shall equal at least five
percent (5%) of all outstanding shares of Common Stock at such time.

3. Subsequent Shelf Registration Statements.

(a) After the Effective Date of the Initial Shelf Registration Statement and for
so long as any Registrable Securities remain outstanding, the Company shall use
its best efforts to (A) become eligible and/or to maintain its eligibility to
register the Registrable Securities on Form S-3 and (B) meet the requirements of
General Instruction VII of Form S-1.

(b) After the Initial Shelf Expiration Date and for so long as any Registrable
Securities remain outstanding, if there is not an effective Registration
Statement which includes the Registrable Securities that are currently
outstanding, the Company shall (i) if the Company is eligible to register the
Registrable Securities on Form S-3, promptly file a Shelf Registration Statement
on Form S-3 and use its reasonable best efforts to cause such Registration
Statement to be declared effective as promptly as practicable or (ii) if the
Company is not eligible at such time to register the Registrable Securities on
Form S-3, promptly file a Shelf Registration Statement on Form S-1 and use its
reasonable best efforts to cause such Registration Statement to be declared
effective as promptly as practicable and for so long as any Registrable
Securities covered by such Shelf Registration Statement on Form S-1 remain
unsold, the Company will file any supplements to the Prospectus or
post-effective amendments required to be filed by applicable law in order to
incorporate into such Prospectus any Current Reports on Form 8-K necessary or
required to be filed by applicable law, any Quarterly Reports on Form 10-Q or
any Annual Reports on Form 10-K filed by the Company with the Commission, or any
other information necessary so that (x) such Shelf Registration Statement shall
not include any untrue statement of material fact or omit to state any material
fact necessary in order to make the statements therein not misleading, and
(y) the Company complies with its obligations under Item 512(a)(1) of Regulation
S-K; provided, however, that these obligations remain subject to the Company’s
rights under Section 7 of this Agreement.

 

7



--------------------------------------------------------------------------------

4. Quotation.

(a) The Company shall use its reasonable best efforts to cause all Common Stock
to be listed on the New York Stock Exchange or Nasdaq as soon as possible after
the Plan Effective Date; if, despite the Company’s reasonable best efforts to
satisfy the preceding clause, the Company is unsuccessful in obtaining a listing
on the New York Stock Exchange or Nasdaq as of the Plan Effective Date, the
Company shall use its reasonable best efforts to be listed on OTCQX Premier; and
if, despite the Company’s reasonable best efforts, the Company is unsuccessful
in obtaining a listing of the Common Stock on the OTCQX Premier, the Company
shall use its reasonable best efforts for the Common Stock to be listed on
OTCQX; and if, despite the Company’s reasonable best efforts, the Company is
unsuccessful in satisfying the preceding listing requirements, the Company shall
use its reasonable best efforts to have the Common Stock listed on OTCQB, and,
in each case, shall thereafter use its reasonable best efforts to maintain such
quotation or listing.

5. Demand Registration.

(a) At any time and from time to time beginning on the date the Company is
eligible to use Form S-3 for the offer and sale of the Registrable Securities,
any Holder or group of Holders (together with any of their respective Affiliates
or Related Funds) that hold, in the aggregate, at least five percent (5%) of the
outstanding Common Stock at such time, may request in writing (“Demand
Registration Request”) that the Company effect the registration of all or part
of such Holder’s or Holders’ Registrable Securities with the Commission under
and in accordance with the provisions of the Securities Act (each, a “Demand
Registration”). The Company will file a Registration Statement covering such
Holder’s or Holders’ Registrable Securities requested to be registered, and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective, as promptly as practicable after receipt of such request;
provided, however, that the Company will not be required to file a Registration
Statement pursuant to this Section 5(a):

(i) unless the Registrable Securities requested to be sold by the Holders
pursuant to such Registration Statement have an anticipated aggregate gross
offering price (before deducing underwriting discounts and commissions) of at
least $25 million;

(ii) if the Registrable Securities requested to be registered are already
covered by an existing and effective Registration Statement and such
Registration Statement may be utilized for the offer and sale of the Registrable
Securities requested to be registered; or

(iii) if the number of Demand Registration Requests previously made pursuant to
this Section 5(a) shall equal or exceed three (3) in any twelve (12)-month
period; provided, however, that a Demand Registration Request shall not be
considered made for purposes of this clause (iii) unless the requested
Registration Statement has been declared effective by the Commission for more
than seventy-five percent (75%) of the full amount of Registrable Securities for
which registration has been requested.

 

8



--------------------------------------------------------------------------------

(b) A Demand Registration Request shall specify (i) the then-current name and
address of such Holder or Holders, (ii) the aggregate number of Registrable
Securities requested to be registered, (iii) the total number of Registrable
Securities then beneficially owned by such Holder or Holders, and (iv) the
intended means of distribution.

(c) The Company may satisfy its obligations under Section 5(a) hereof by
amending (to the extent permitted by applicable law) any registration statement
previously filed by the Company under the Securities Act, so that such amended
registration statement will permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a Demand Registration Request has been properly
made under Section 5(b) hereof. If the Company so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 5(a) hereof.

(d) The Company will use its reasonable best efforts to keep a Registration
Statement that has become effective as contemplated by this Section 5
continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission:

(i) in the case of a Registration Statement other than a Shelf Registration
Statement on Form S-3, until all Registrable Securities registered thereunder
have been sold pursuant to such Registration Statement; and

(ii) in the case of a Shelf Registration Statement on Form S-3, until the
earlier of: (x) three (3) years following the Effective Date of such Shelf
Registration Statement on Form S-3; and (y) the date that all Registrable
Securities covered by such Shelf Registration Statement on Form S-3 shall cease
to be Registrable Securities.

(e) The Holder or Holders making a Demand Registration Request may, at any time
prior to the Effective Date of the Registration Statement relating to such
registration, revoke their request for the Company to effect the registration of
all or part of such Holder’s or Holders’ Registrable Securities by providing a
written notice to the Company. If, pursuant to the preceding sentence, the
entire Demand Registration Request is revoked, then, at the option of the Holder
or Holders who revoke such request, either (i) such Holder or Holders shall
reimburse the Company for all of its reasonable and documented out-of-pocket
expenses incurred in the preparation, filing and processing of the Registration
Statement, which out-of-pocket expenses, for the avoidance of doubt, shall not
include overhead expenses and which requested registration shall not count as
one of the permitted Demand Registration Requests hereunder or (ii) the
requested registration that has been revoked will be deemed to have been
effected for purposes of Section 5(a).

(f) If a Registration Statement filed pursuant to this Section 5 is a Shelf
Registration Statement, then upon the demand of one or more Holders, the Company
shall facilitate a “takedown” of Registrable Securities in the form of an
Underwritten Offering, in the manner and subject to the conditions described in
Section 6 of this Agreement, provided, that the number of shares of Common Stock
included in such underwritten “takedown” shall equal at least five percent (5%)
of all outstanding shares of Common Stock at such time.

 

9



--------------------------------------------------------------------------------

6. Procedures for Underwritten Offerings. The following procedures shall govern
Underwritten Offerings pursuant to Section 2(h) or Section 5(f), whether in the
case of an Underwritten Takedown or otherwise.

(a) The Majority Holders shall specify one or more investment banking firm(s) of
national standing reasonably acceptable to the Company (which approval shall not
be unreasonably conditioned, withheld or delayed) to be the managing underwriter
or underwriters for any Underwritten Offering pursuant to a Demand Registration
Request or an Underwritten Takedown.

(b) All Holders proposing to distribute their Registrable Securities through an
Underwritten Offering, as a condition for inclusion of their Registrable
Securities therein, shall agree to enter into an underwriting agreement with the
underwriters; provided, however, that the underwriting agreement is in customary
form and reasonably acceptable to the Majority Holders and provided, further,
that no Holder of Registrable Securities included in any Underwritten Offering
shall be required to make any representations or warranties to the Company or
the underwriters (other than representations and warranties regarding (i) such
Holder’s ownership of its Registrable Securities to be sold or transferred,
(ii) such Holder’s power and authority to effect such transfer and (iii) such
matters pertaining to compliance with securities laws as may be reasonably
requested).

(c) Notwithstanding Section 8(b), if the managing underwriter or underwriters
for an Underwritten Offering pursuant to a Demand Registration or an
Underwritten Takedown advises the Holders that the total amount of Registrable
Securities proposed to be included in such offering is such as to materially
adversely affect the price, timing or distribution of the securities being
offered pursuant to such Underwritten Offering, the number of Registrable
Securities to be registered on such Registration Statement will be reduced as
follows: first, the Company shall reduce or eliminate any securities of the
Company to be included by the Company; and second, the Company shall reduce the
number of Registrable Securities to be included by Holders on a pro rata basis
based on the total amount of Registrable Securities owned by the Holders
requesting their Registrable Securities be included in the Underwritten
Offering.

(d) The Company will not be required to undertake an Underwritten Offering
pursuant to Section 2(h) or Section 5(f) if the number of Underwritten Offerings
previously made pursuant to Section 2(h) or Section 5(f) in the immediately
preceding twelve (12)-month period shall exceed three (3); provided, however,
that an Underwritten Offering shall not be considered made for purposes of this
Section 6(d) unless the offering has resulted in the disposition by the Holders
of at least seventy-five percent (75%) of the amount and type of Registrable
Securities requested to be sold.

 

10



--------------------------------------------------------------------------------

7. Grace Periods.

(a) Other than with respect to the filing of the Initial Shelf Registration
Statement under Section 2(a),

(i) the Company shall be entitled to postpone the filing or effectiveness of,
or, at any time after a Registration Statement has been declared effective by
the Commission suspend the use of, a Registration Statement (including the
Prospectus included therein) if in the good faith judgment of the Board, such
registration, offering or use would reasonably be expected to materially affect
in an adverse manner or materially interfere with any bona fide material
financing of the Company or any material transaction under consideration by the
Company or would require the disclosure of information that has not been, and is
not otherwise required to be, disclosed to the public and the premature
disclosure of which would materially affect the Company in an adverse manner;
provided, however, that in the event such Registration Statement relates to a
Demand Registration Request or an Underwritten Offering pursuant to Section 2(h)
or Section 5(f), then the Holders initiating such Demand Registration Request or
such Underwritten Offering shall be entitled to withdraw the Demand Registration
Request or request for the Underwritten Offering and, if such request is
withdrawn, it shall not count against the limits imposed pursuant to
Section 5(a)(iii) or Section 6(d) and the Company shall pay all registration
expenses in connection with such registration; and

(ii) at any time after a Registration Statement has been declared effective by
the Commission and there is no duty to disclose under applicable law, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time would, in the good
faith judgment of the Board, adversely affect the Company (the period of a
postponement or suspension as described in clause (i) and/or a delay described
in this clause (ii), a “Grace Period”).

(b) The Company shall promptly (i) notify the Holders in writing of the
existence of the event or material non-public information giving rise to a Grace
Period (provided, that the Company shall not disclose the content of such
material non-public information to any Holder, without the express consent of
such Holder) or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use reasonable best efforts
to terminate a Grace Period as promptly as practicable and (iii) notify the
Holders in writing of the date on which the Grace Period ends.

(c) The duration of any one Grace Period shall not exceed sixty (60) days, the
aggregate of all Grace Periods in total during any three hundred sixty-five
(365) day period shall not exceed ninety (90) days, and the maximum number of
Grace Periods that may be declared by the Company in any fiscal year shall not
exceed three (3). For purposes of determining the length of a Grace Period, the
Grace Period shall be deemed to begin on and include the date the Holders
receive the notice referred to in clause (i) of Section 7(b) and shall end on
and include the later of the date the Holders receive the notice referred to in
clause (iii) of Section 7(b) and the date referred to in such notice. In the
event the Company declares a Grace Period, the period during which the Company
is required to maintain the effectiveness of an Initial Shelf Registration
Statement or a Registration Statement filed pursuant to a Demand Registration
Request shall be extended by the number of days during which such Grace Period
is in effect.

8. Piggyback Registration.

(a) If at any time, and from time to time, the Company proposes (whether for its
own account or for the account of any other Person) to—

 

11



--------------------------------------------------------------------------------

(i) file a registration statement under the Securities Act (including with
respect to a Demand Registration Request or an Underwritten Offering of Common
Stock of the Company or any securities convertible or exercisable into Common
Stock of the Company) (other than with respect to a registration statement
(x) required by Section 2 or Section 3, (y) on Form S-8 (or other registration
solely relating to an offering or sale to employees or directors of the Company
pursuant to an employee stock plan or other employee benefit arrangement), (z)
on Form S-4 that relates to a transaction subject to Rule 145 under the
Securities Act or any successor rule thereto or (z) on another form not
available for registering the Registrable Securities for sale to the public); or

(ii) conduct an Underwritten Offering constituting a “takedown” of a class of
Common Stock or any securities convertible or exercisable into Common Stock
registered under a Shelf Registration Statement previously filed by the Company;

the Company shall give written notice (the “Piggyback Notice”) of such proposed
filing or Underwritten Offering to each Holder (together with any of their
respective Affiliates or Related Funds) that hold, in the aggregate, at least
five percent (5%) of the outstanding Common Stock at least ten (10) Business
Days before the anticipated filing date; provided, that in the case of a “bought
deal,” “registered direct offering” or “overnight transaction” (a “Bought
Deal”), such Piggyback Notice shall be given not less than two (2) Business Days
prior to the expected date of commencement of the public announcement of the
transaction; provided further, however, that within three (3) days after
receiving a request for an Underwritten Offering constituting a “takedown” from
a Shelf Registration Statement, the Company shall provide the Piggyback Notice
and subject to the provisions of Section 8(b) hereof, include in such
Underwritten Offering all such Registrable Securities that are the subject of
such “takedown” with respect to which the Company has received written requests
for inclusion therein within five (5) days after the Company’s giving of such
notice. Such notice shall include the number and class of securities proposed to
be registered or offered, the proposed date of filing of such registration
statement or the conduct of such offering, any proposed means of distribution of
such securities, any proposed managing underwriter of such securities and a good
faith estimate by the Company of the proposed maximum offering price of such
securities as such price is proposed to appear on the front cover page of such
prospectus or registration statement, and shall offer such Holders the
opportunity to register or offer such amount of Registrable Securities as each
Holder may request on the same terms and conditions as the registration or
offering of the Company’s securities and/or the other Holders of of Company
securities, as the case may be (a “Piggyback Offering”). Subject to
Section 8(b), the Company will include in each Piggyback Offering for an
Underwritten Offering all Registrable Securities for which the Company has
received written requests for inclusion within seven (7) Business Days after the
date the Piggyback Notice is given (provided, that in the case of a Bought Deal,
such written requests for inclusion must be received within one (1) Business Day
after the date the Piggyback Notice is given).

(b) The Company will cause the managing underwriter or underwriters of the
proposed offering to permit the Holders that have requested Registrable
Securities to be included in the Piggyback Offering to include all such
Registrable Securities on the same terms and conditions (provided, that no
Holder shall be required to make any representations or warranties except as
provided in Section 6(b)) as any similar securities, if any, of the Company.
Notwithstanding the foregoing, if the managing underwriter or underwriters of an
Underwritten

 

12



--------------------------------------------------------------------------------

Offering advises the Company and the selling Holders in writing that, in its
view, the total amount of securities that the Company and such Holders propose
to include in such offering is such as to materially adversely affect the price,
timing or distribution of the securities being offered pursuant to an
Underwritten Offering, then the Company will include in such Piggyback Offering:
(i) first, all securities to be offered by the Company only if the Company has
initiated the offering, (ii) second, up to the full amount of securities
requested to be included in such Piggyback Offering by the Holders and
(iii) third, up to the full amount of securities requested to be included in
such Piggyback Offering by any other holders, if any, entitled to participate in
such Offering, such that, in each case, the total amount of securities to be
included in such Piggyback Offering is the full amount that, in the view of such
managing underwriter, can be sold without materially adversely affecting the
price, timing or distribution of the securities being offered in an Underwritten
Offering, provided, that, if in the view of such managing underwriter, the full
amount of the securities requested to be included in such Piggyback Offering
pursuant to clause (ii) alone could materially adversely affect the price,
timing or distribution of the securities being offered in such Piggyback
Offering, then the number of Registrable Securities included in such Piggyback
Offering shall be on a pro rata basis based on the total amount of Registrable
Securities owned by the Holders requesting their Registrable Securities be
included in such Piggyback Offering.

(c) If the Company has initiated such Piggyback Offering and at any time after
giving the Piggyback Notice and prior to the time sales of securities are
confirmed pursuant to the Piggyback Offering, the Company determines for any
reason not to register or delay the registration of the Piggyback Offering, the
Company may, at its election, give notice of its determination to all Holders,
and in the case of such a determination, will be relieved of its obligation to
register any Registrable Securities in connection with the abandoned or delayed
Piggyback Offering, without prejudice.

(d) Any Holder of Registrable Securities requesting to be included in a
Piggyback Offering may withdraw its request for inclusion by giving written
notice to the Company, at least three (3) Business Days prior to the anticipated
Effective Date of the Registration Statement filed in connection with such
Piggyback Offering (in the case that the Registration Statement requires
acceleration of effectiveness), or in all other cases, one (1) Business Day
prior to the anticipated date of the filing by the Company under Rule 424 of a
supplemental prospectus (which shall be the preliminary supplemental prospectus,
if one is used in the “takedown”) with respect to such offering, of its
intention to withdraw from that Piggyback Offering; provided, however, that
(i) the Holder’s request be made in writing and (ii) the withdrawal will be
irrevocable and, after making the withdrawal, a Holder will no longer have any
right to include its Registrable Securities in that Piggyback Offering.

(e) Notwithstanding the foregoing, any Holder may deliver written notice (an
“Opt-Out Notice”) to the Company at any time requesting that such Holder not
receive notice from the Company of any proposed registration or offering;
provided, however, that such Holder may later revoke any such Opt-Out Notice in
writing.

 

13



--------------------------------------------------------------------------------

9. Registration Procedures. If and when the Company is required to effect any
registration under the Securities Act as provided in this Agreement, the Company
shall use its reasonable best efforts to:

(a) prepare and file with the Commission the requisite Registration Statement to
effect such registration and thereafter use its reasonable best efforts to cause
such Registration Statement to be declared or become effective as soon as
reasonably practicable and in any event within the time periods set forth within
this Agreement, and remain effective, subject to the limitations contained
herein;

(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the method of disposition set forth in such Registration
Statement, subject to the limitations contained herein;

(c) (i) before filing a Registration Statement or Prospectus or any amendments
or supplements thereto, at the Company’s expense, furnish to the Holders whose
securities are covered by the Registration Statement copies of all such
documents, other than documents that are incorporated by reference into such
Registration Statement or Prospectus, proposed to be filed and such other
documents reasonably requested by such Holders (which may be furnished by
email), and afford Counsel to the Holders a reasonable opportunity to review and
comment on such documents; and (ii) in connection with the preparation and
filing of each such Registration Statement pursuant to this Agreement, (A) upon
reasonable advance notice to the Company, give each of the foregoing such
reasonable access to all financial and other records, corporate documents and
properties of the Company as shall be necessary, in the reasonable opinion of
Counsel to the Holders and such underwriters, to conduct a reasonable due
diligence investigation for purposes of the Securities Act and Exchange Act, and
(B) upon reasonable advance notice to the Company and during normal business
hours, provide such reasonable opportunities to discuss the business of the
Company with its officers, directors, employees and the independent public
accountants who have certified its financial statements as shall be necessary,
in the reasonable opinion of Counsel to the Holders and such underwriters, to
conduct a reasonable due diligence investigation for purposes of the Securities
Act and the Exchange Act;

(d) notify each selling Holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed;

(e) with respect to any offering of Registrable Securities, furnish to each
selling Holder of Registrable Securities, and the managing underwriters for such
Underwritten Offering, if any, without charge, such number of copies of the
applicable Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
Prospectus, final Prospectus, and any other Prospectus (including any Prospectus
filed under Rule 424, Rule 430A or Rule 430B promulgated under the Securities
Act and any “issuer free writing prospectus” as such term is defined under
Rule 433 promulgated under the Securities Act)), all exhibits and other

 

14



--------------------------------------------------------------------------------

documents filed therewith and such other documents as such seller or such
managing underwriters may reasonably request including in order to facilitate
the disposition of the Registrable Securities owned by such seller, and upon
request, a copy of any and all transmittal letters or other correspondence to or
received from, the Commission or any other governmental authority relating to
such offer;

(f) (i) register or qualify all Registrable Securities covered by such
Registration Statement under such other securities or blue sky laws of such
states or other jurisdictions of the United States of America as the Holders
covered by such Registration Statement shall reasonably request in writing,
(ii) keep such registration or qualification in effect for so long as such
Registration Statement remains in effect and (iii) take any other action that
may be necessary or reasonably advisable to enable such Holders to consummate
the disposition in such jurisdictions of the securities to be sold by such
Holders, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this subsection (f) be
obligated to be so qualified, to subject itself to taxation in such jurisdiction
or to consent to general service of process in any such jurisdiction;

(g) cause all Registrable Securities included in such Registration Statement to
be registered with or approved by such other federal or state governmental
agencies or authorities as necessary upon the opinion of counsel to the Company
or Counsel to the Holders to enable such Holder or Holders thereof to consummate
the disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;

(h) with respect to any Underwritten Offering, obtain and, if obtained, furnish
to each Holder that is named as an underwriter in such Underwritten Offering and
each other underwriter thereof, a signed

(i) opinion of outside counsel for the Company (including a customary 10b-5
statement), dated the date of the closing under the underwriting agreement and
addressed to the underwriters, reasonably satisfactory (based on the customary
form and substance of opinions of issuers’ counsel customarily given in such an
offering) in form and substance to such underwriters, if any, and

(ii) “comfort” letter, dated the date of the Underwriting Agreement and another
dated the date of the closing under the underwriting agreement and addressed to
the underwriters and signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference in such registration statement, reasonably satisfactory (based on the
customary form and substance of “cold comfort” letters of issuers’ independent
public accountant customarily given in such an offering) in form and substance
to such Holder and such underwriters, if any,

in each case, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and, in the case of
the accountants’ comfort letter, with respect to events subsequent to the date
of such financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to underwriters in such
types of offerings of securities;

 

15



--------------------------------------------------------------------------------

(i) notify each Holder of Registrable Securities included in such Registration
Statement at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act, upon discovery that, or upon the happening
of any event as a result of which, the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made and for which the Company chooses to suspend the use
of the Registration Statement and Prospectus in accordance with the terms of
this Agreement, and, at the written request of any such Holder, promptly prepare
and furnish (at the Company’s expense) to it a reasonable number of copies of a
supplement to or an amendment of such Prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such Prospectus, as
supplemented or amended, shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
under which they were made;

(j) notify the Holders of Registrable Securities included in such Registration
Statement promptly of any written comments from the Commission or any request by
the Commission for the amending or supplementing of such Registration Statement
or Prospectus or for additional information;

(k) advise the Holders of Registrable Securities included in such Registration
Statement promptly after the Company receives notice or obtains knowledge of any
order suspending the effectiveness of a registration statement relating to the
Registrable Securities at the earliest practicable moment and promptly use its
reasonable best efforts to obtain the withdrawal of such order;

(l) otherwise comply with all applicable rules and regulations of the Commission
and any other governmental agency or authority having jurisdiction over the
offering of Registrable Securities, and make available to its stockholders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months, but not more than eighteen (18) months, beginning with
the first (1st) full calendar month after the Effective Date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder and
which requirement will be deemed satisfied if the Company timely files complete
and accurate information on Form 10-Q and 10-K and Current Reports on Form 8-K
under the Exchange Act and otherwise complies with Rule 158 under the Securities
Act;

(m) provide and cause to be maintained a transfer agent and registrar for the
Registrable Securities included in a Registration Statement no later than the
Effective Date thereof;

 

16



--------------------------------------------------------------------------------

(n) enter into such agreements (including an underwriting agreement in customary
form) and take such other actions as the Holders beneficially owning a majority
of the Registrable Securities included in a Registration Statement or the
underwriters, if any, shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including customary
indemnification; and provide reasonable cooperation, including causing at least
one (1) executive officer and a senior financial officer to attend and
participate in “road shows” and other information meetings organized by the
underwriters, if any, as reasonably requested; provided, however, that the
Company shall have no obligation to participate in more than two (2) “road
shows” in any twelve (12)-month period and such participation shall not
unreasonably interfere with the business operations of the Company;

(o) if requested by the managing underwriter(s) or the Majority Holders in
connection with an Underwritten Offering, promptly incorporate in a prospectus
supplement or post-effective amendment such information relating to the plan of
distribution for such Registrable Securities provided to the Company in writing
by the managing underwriters and the Majority Holders and that is required to be
included therein relating to the plan of distribution with respect to such
Registrable Securities, including without limitation, information with respect
to the number of Registrable Securities being sold to such underwriters, the
purchase price being paid therefor by such underwriters and with respect to any
other terms of the Underwritten Offering of the Registrable Securities to be
sold in such offering, and make any required filings with respect to such
information relating to the plan of distribution as soon as practicable after
notified of the information;

(p) cooperate with the Holders of Registrable Securities included in a
Registration Statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends, and enable such
Registrable Securities to be in such share amounts and registered in such names
as the managing underwriters, or, if none, the Holders beneficially owning a
majority of the Registrable Securities being offered for sale, may reasonably
request at least three (3) Business Days prior to any sale of Registrable
Securities to the underwriters;

(q) cause all Registrable Securities included in a Registration Statement to be
listed on a Trading Market on which similar securities issued by the Company are
then listed or quoted;

(r) permit any Holder of Registrable Securities who, in the reasonable judgment
of the Company upon advice of counsel, might be deemed to be an underwriter or
controlling person of the Company, to participate in the preparation of such
Registration Statement; and

(s) otherwise use its reasonable best efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby.

 

17



--------------------------------------------------------------------------------

In addition, prior to the first anticipated filing date of a Registration
Statement for any registration under this Agreement, the Company may from time
to time reasonably request each Holder for information the Company requires from
that Holder, including any update to or confirmation of the information
contained in the Selling Stockholder Questionnaire. Each Holder agrees to
furnish such information to the Company and cooperate with the Company as
reasonably necessary to enable the Company to comply with the provisions of this
Agreement. Each Holder acknowledges and agrees that the information in the
Selling Stockholder Questionnaire or request for further information as
described in this Section 9 will be used by the Company in the preparation of
the Registration Statement and hereby consents to the inclusion of such
information in the Registration Statement.

10. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts or commissions or transfer taxes, if any,
of any Holder) shall be borne by the Company whether or not any Registrable
Securities are sold pursuant to a Registration Statement. The fees and expenses
referred to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with any Trading Market on which
the Common Stock is then listed for trading or quoted, if any, (B) with respect
to compliance with applicable state securities or blue sky laws (including,
without limitation, fees and disbursements of counsel for the Company in
connection with blue sky qualifications or exemptions of the Registrable
Securities and determination of the eligibility of the Registrable Securities
for investment under the laws of such jurisdictions as requested by the Holders)
and (C) if not previously paid by the Company, with respect to any filing that
may be required to be made by any broker through which a Holder intends to make
sales of Registrable Securities with the Financial Industry Regulatory Authority
(“FINRA”) pursuant to FINRA Rule 5110, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) the reasonable fees and expenses incurred in
connection with any road show for Underwritten Offerings, (vi) Securities Act
liability insurance, if the Company so desires such insurance, and (vii) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company will pay the reasonable, documented fees and disbursements of
Counsel to the Holders, including, for the avoidance of doubt, any expenses of
Counsel to the Holders in connection with the filing or amendment of any
Registration Statement, Prospectus or free writing prospectus hereunder or any
Underwritten Offering.

11. Lockups.

(a) In connection with any Underwritten Takedown or underwritten registration
pursuant to a Demand Registration Request or other underwritten public offering
of equity securities by the Company, to the extent requested by any underwriters
managing such offering, except with the written consent of such underwriter, no
Holder who participates in such offering or, together with its Affiliates and
Related Funds, beneficially owns five percent (5%) or more of the outstanding
shares of Common Stock shall effect any public sale or distribution (including
sales pursuant to Rule 144) of equity securities of the Company, or any
securities convertible into

 

18



--------------------------------------------------------------------------------

or exchangeable or exercisable for such securities, for up to a sixty (60)-day
period (or such lesser period as the underwriter may agree) beginning on the
date of the final prospectus filed in connection with such offering (as such
period may be waived by the underwriters, the “Lockup Period”), except as part
of such offering, provided, that the Lockup Period shall be the same with
respect to all Holders; provided, further, that such Lockup Period restrictions
are applicable on substantially similar terms to the Company and all of its and
its subsidiaries’ executive officers and directors; provided, further, that such
Lockup Period shall include customary carve-outs, including that a Holder may
make a distribution of Registrable Securities to any of its partners, members or
stockholders thereof or a transfer of Registrable Securities to an Affiliate or
Related Fund that is otherwise in compliance with the applicable securities
laws, so long as such distributees or transferees, as applicable, agree to be
bound by the restrictions set forth in this Section 11(a). To the extent
requested by any underwriter managing such offering, each Holder agrees to
execute a lock-up agreement in favor of the underwriter managing such offering
to such effect. The provisions of this Section 11(a) will no longer apply to a
Holder once such Holder ceases to hold Registrable Securities.

(b) In connection with any Underwritten Offering, the Company agrees not to
effect any public sale or distribution of any of its securities, or any
securities convertible into or exchangeable or exercisable for such securities
(except pursuant to registrations on Form S-4 or Form S-8 or any successor
thereto or as part of any registration of securities of offering and sale to
employees, directors or consultants of the Company and its subsidiaries pursuant
to any employee stock plan or other employee benefit plan arrangement), during
the Lockup Period, except as part of such offering, without the prior written
consent from the Majority Holders. To the extent requested by any underwriter
managing such offering, the Company agrees to execute a lock-up agreement in
favor of the underwriter managing such offering to such effect.

12. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, investment manager,
managers, stockholders, Affiliates and employees of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, investment manager, managers, stockholders, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and
investigation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), to which any of them may become subject, that arise out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus or (ii) any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that such untrue statements, alleged untrue
statements, omissions or alleged omissions are based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in strict
conformity with information furnished in writing to the Company by such Holder
expressly for use therein. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an Indemnified Party (as
defined in Section 12(c)), shall survive the transfer of the Registrable
Securities by the Holders, and shall be in addition to any liability which the
Company may otherwise have.

 

19



--------------------------------------------------------------------------------

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its respective directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading and
has not been corrected in a subsequent writing prior to or concurrently with the
sale of the Registrable Securities to the Person asserting such claim, to the
extent, but only to the extent, that such untrue statements or omissions are
based upon an untrue statement or omission so made in strict conformity with
information furnished in writing to the Company by such Holder expressly for use
therein. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an Indemnified Party (as
defined in Section 12(c)), shall survive the transfer of the Registrable
Securities by the Holders, and shall be in addition to any liability which the
Holder may otherwise have.

(c) Conduct of Indemnification Proceedings.

(i) If any Proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall have the right to assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all reasonable fees and expenses
incurred in connection with defense thereof; provided, however, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that such failure shall have materially and adversely
prejudiced the Indemnifying Party.

(ii) An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded

 

20



--------------------------------------------------------------------------------

parties) include both such Indemnified Party and the Indemnifying Party, and
such Indemnified Party shall have been advised by counsel that in the reasonable
judgment of such counsel there may be reasonable defenses available to the
Indemnified Party that are in addition to or different from those available to
the Indemnified Party or a conflict of interest exists if the same counsel were
to represent such Indemnified Party and the Indemnifying Party; provided,
however, that the Indemnifying Party shall not be liable for the reasonable and
documented fees and expenses of more than one separate firm of attorneys at any
time for all Indemnified Parties. The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

(iii) Subject to the terms of this Agreement, all reasonable and documented fees
and expenses of the Indemnified Party (including reasonable and documented fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 12(c)) shall be paid to the Indemnified Party, as incurred, with
reasonable promptness after receipt of written notice thereof to the
Indemnifying Party; provided, however, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.

(d) Contribution.

(i) If a claim for indemnification under Section 12(a) or 12(b) is unavailable
to an Indemnified Party or insufficient to hold an Indemnified Party harmless
for any Losses, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including, as applicable, any untrue or alleged untrue statement of a material
fact or omission or alleged omission of a material fact, has been taken or made
by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 12(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 12(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue statement or omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

21



--------------------------------------------------------------------------------

13. Registration under the Exchange Act. The Company shall use its reasonable
best efforts to cause the Common Stock to be registered under Section 12(b) or
12(g) of the Exchange Act as a successor to Parker Drilling Company as soon as
possible after the Plan Effective Date. For as long as any shares of Registrable
Securities are outstanding, the Company shall maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act regardless of whether the Company is not then
subject to the reporting requirements of the Exchange Act.

14. Section 4(a)(7), Rule 144 and Rule 144A; Other Exemptions. With a view to
making available to the Holders of Registrable Securities the benefits of
Rule 144 and Rule 144A promulgated under the Securities Act and other rules and
regulations of the Commission that may at any time permit a Holder of
Registrable Securities to sell securities of the Company without registration,
until such time as when no Registrable Securities remain outstanding, the
Company covenants that it will (i) if it is subject to the reporting requirement
of 13 or 15(d) of the Exchange Act, file in a timely manner all reports and
other documents required, if any, to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted thereunder or (ii) if it
is not subject to the reporting requirement of 13 or 15(d) of the Exchange Act,
make available information necessary to comply with Section 4(a)(7) of the
Securities Act and Rule 144 and Rule 144A, if available, with respect to resales
of the Registrable Securities under the Securities Act, at all times, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (x) Section 4(a)(7) of the Securities Act and
Rule 144 and Rule 144A promulgated under the Securities Act (if available with
respect to resales of the Registrable Securities), as such rules may be amended
from time to time or (y) any other rules or regulations now existing or
hereafter adopted by the Commission. Upon the reasonable request of any Holder
of Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such information requirements, and,
if not, the specific reasons for non-compliance.

15. Transfer of Registration Rights. Any Holder may freely assign its rights
hereunder on a pro rata basis in connection with any sale, transfer, assignment,
or other conveyance (any of the foregoing, a “Transfer”) of Registrable
Securities to any transferee or assignee, including any Affiliate of any Holder;
provided, that all of the following additional conditions are satisfied:
(a) such Transfer is effected in accordance with applicable securities laws; and
(b) such transferee or assignee executes a joinder to this Agreement
substantially in the form attached as Exhibit A hereto and delivers it to the
Company as promptly as reasonably practicable; provided, further, that (i) any
rights assigned hereunder shall apply only in respect of Registrable Securities
that are Transferred and not in respect of any other securities that the
transferee or assignee may hold and (ii) any Registrable Securities that are
Transferred may cease to constitute Registrable Securities following such
Transfer in accordance with the terms of this Agreement.

 

22



--------------------------------------------------------------------------------

16. Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

17. Miscellaneous.

(a) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to any Registration Statement and shall sell the
Registrable Securities pursuant to any Registration Statement only in accordance
with a method of distribution described in each Registration Statement.

(c) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of a Grace Period or any event of the kind described in Section 9(i), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing by the Company
that the use of the applicable Prospectus (as it may have been supplemented or
amended) may be resumed. The Company may provide appropriate stop transfer
orders to its transfer agent to enforce the provisions of this paragraph.

(d) No Inconsistent Agreements; Limitation on Subsequent Registration Rights.
The Company has not entered, as of the date hereof, and the Company shall not
enter, after the date of this Agreement, without the prior written consent of
the Holders of a majority of the Registrable Securities outstanding at such
time, into any agreement that is inconsistent with or grants registration rights
that have parity with or are more favorable than the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof.
From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Holders of a majority of the Registrable Securities
outstanding at such time file or have declared effective a registration
statement for equity securities before the Initial Shelf Registration Statement
is declared effective. From and after the date of this Agreement, the Company
shall not, without the prior written consent of the Holders of a majority of the
Registrable Securities outstanding at such time, enter into any agreement with
any current or future holder of any securities of the Company that would allow
such current or future holder to require the Company to include securities in
the Initial Shelf Registration Statement, or in any Piggyback Offering on a
basis that is on parity with, or superior in any material respect to, the
Piggyback Offering rights granted to the Holders pursuant to Section 8 of this
Agreement.

 

23



--------------------------------------------------------------------------------

(e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities;
provided, however, that any party may give a waiver as to itself; provided,
further, that no amendment, modification, supplement, or waiver that
disproportionately and adversely affects, alters, or changes the interests of
any Holder shall be effective against such Holder without the prior written
consent of such Holder; provided further, that the definition of “Holders” in
Section 1 and the provisions of Section 2(c) may not be amended, modified or
supplemented, or waived unless in writing and signed by all the signatories to
this Agreement; provided, further, that the waiver of any provision with respect
to any Registration Statement or offering may be given by Holders holding at
least a majority of the then outstanding Registrable Securities entitled to
participate in such offering or, if such offering shall have been commenced,
having elected to participate in such offering. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of a majority of the Registrable Securities outstanding at such time to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence. No waiver of any
terms or conditions of this Agreement shall operate as a waiver of any other
breach of such terms and conditions or any other term or condition, nor shall
any failure to enforce any provision hereof operate as a waiver of such
provision or of any other provision hereof. No written waiver hereunder, unless
it by its own terms explicitly provides to the contrary, shall be construed to
effect a continuing waiver of the provisions being waived and no such waiver in
any instance shall constitute a waiver in any other instance or for any other
purpose or impair the right of the party against whom such waiver is claimed in
all other instances or for all other purposes to require full compliance with
such provision. The failure of any party to enforce any provision of this
Agreement shall not be construed as a waiver of such provision and shall not
affect the right of such party thereafter to enforce each provision of this
Agreement in accordance with its terms.

(f) Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or regular
mail(return receipt requested, postage prepaid), by private national courier
service, by personal delivery, by electronic mail or by facsimile transmission.
Such notice or communication shall be deemed given (i) if mailed, two (2) days
after the date of mailing, (ii) if sent by national courier service, one
(1) Business Day after being sent, (iii) if delivered personally, when so
delivered, (iv) if sent by electronic mail, on the Business Day such electronic
mail is transmitted (if delivered prior to 5 p.m. Houston, Texas time, or, if
thereafter, then as of the next day), or (v) if sent by facsimile transmission,
on the Business Day such facsimile is transmitted, in each case as follows:

 

  (i)

If to the Company:

Parker Drilling Company

Five Greenway Plaza, Suite 100

Houston, Texas 77046

Attention: John Edward Menger and Jennifer Simons

E-mail address: Ed.Menger@parkerdrilling.com and

Jennifer.Simons@parkerdrilling.com

 

24



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attention: Julian J. Seiguer, P.C.

E-mail address: Julian.Seiguer@kirkland.com

 

  (ii)

If to the Holders (or to any of them), at their addresses as they appear in the
records of the Company or the records of the transfer agent or registrar, if
any, for the Common Stock.

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any trustee in bankruptcy). In addition, and
whether or not any express assignment shall have been made, the provisions of
this Agreement which are for the benefit of the Holders of Registrable
Securities (or any portion thereof) as such shall be for the benefit of and
enforceable by any subsequent holder of any Registrable Securities (or of such
portion thereof); provided, however, that such subsequent holder of Registrable
Securities shall be required to execute a joinder to this Agreement
substantially in the form attached as Exhibit A hereto. No assignment or
delegation of this Agreement by the Company, or any of the Company’s rights,
interests or obligations hereunder, shall be effective against any Holder
without the prior written consent of such Holder.

(h) Execution and Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
one and the same Agreement.

(i) Delivery by Electronic Means. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or other electronic means (including electronic mail), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or other electronic means to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or other electronic means as a defense to
the formation or enforceability of a contract and each such party forever waives
any such defense.

 

25



--------------------------------------------------------------------------------

(j) Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) to the extent such rules or provisions would
cause the application of the laws of any jurisdiction other than the State of
New York. Each of the parties to this Agreement consents and agrees that any
action to enforce this Agreement or any dispute, whether such dispute arises in
law or equity, arising out of or relating to this Agreement shall be brought
exclusively in the United States District Court for the Southern District of New
York or any New York State Court sitting in New York City. The parties hereto
consent and agree to submit to the exclusive jurisdiction of such courts. Each
of the parties to this Agreement waives and agrees not to assert in any such
dispute, to the fullest extent permitted by applicable law, any claim that
(i) such party and such party’s property is immune from any legal process issued
by such courts or (ii) any litigation or other proceeding commenced in such
courts is brought in an inconvenient forum. The parties hereby agree that
mailing of process or other papers in connection with any such action or
proceeding to an address provided in writing by the recipient of such mailing,
or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof and hereby waive any objections to service in the
manner herein provided.

(k) Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees to
waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement that each has already relied on this waiver in entering into
this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 17(k) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

(l) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

(m) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of

 

26



--------------------------------------------------------------------------------

nouns, pronouns, and verbs shall include the plural and vice versa. Reference to
any agreement, document, or instrument means such agreement, document, or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and, if applicable, hereof. The words “include”, “includes”
or “including” in this Agreement shall be deemed to be followed by “without
limitation”. The use of the words “or,” “either” or “any” shall not be
exclusive. All references to laws, rules, regulations and forms in this
Agreement shall be deemed to be references to such laws, rules, regulations and
forms, as amended from time to time or, to the extent replaced, the comparable
successor thereto in effect at the time. All references to agencies,
self-regulatory organizations or governmental entities in this Agreement shall
be deemed to be references to the comparable successors thereto from time to
time. All Registrable Securities held by a Holder, its Affiliates (including any
portfolio company) and its Related Funds shall be aggregated together for
purposes of determining the availability of any rights under this Agreement. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

(n) Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

(o) Termination. The obligations of the Company and of any Holder, other than
those obligations contained in Section 12 and this Section 17, shall terminate
with respect to the Company and such Holder as soon as such Holder no longer
beneficially owns any Registrable Securities.

(p) No Third Party Beneficiaries. Except as provided in Section 12 with respect
to indemnification of certain third parties hereunder, nothing in this Agreement
shall confer any rights upon any Person other than the parties hereto and their
respective heirs, successors and permitted assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

PARKER DRILLING COMPANY By:  

/s/ Jennifer F. Simons

Name:   Jennifer F. Simons Title:   Vice President, General Counsel and
Secretary

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

HOLDERS: BRIGADE CAPITAL MANAGEMENT, LP As Investment Manager on behalf of its
various funds By:  

/s/ Patrick Criscillo

  Name: Patrick Criscillo   Title: Chief Financial Officer

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

VÄRDE SKYWAY MASTER FUND, L.P. By: The Värde Skyway Fund G.P., LLC, Its General
Partner By: Värde Partners, L.P., Its Managing Member By: Värde Partners, Inc.
Its General Partner By:   /s/ Matt Mach   Name: Matt Mach   Title: Managing
Director

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

VÄRDE CREDIT PARTNERS MASTER, L.P.

By: Värde Credit Partners G.P., LLC, Its General Partner

By: Värde Partners, L.P., Its Managing Member

By: Värde Partners, Inc. Its General Partner

By:   /s/ Matt Mach   Name: Matt Mach   Title: Managing Director

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

VÄRDE INVESTMENT PARTNERS (OFFSHORE) MASTER, L.P.

By: Värde Investment Partners G.P., LLC, Its General Partner

By: Värde Partners, L.P., Its Managing Member

By: Värde Partners, Inc. Its General Partner

By:  

/s/ Matt Mach

  Name: Matt Mach   Title: Managing Director

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

VÄRDE INVESTMENT PARTNERS, L.P.

By: Värde Investment Partners G.P., LLC, Its General Partner

By: Värde Partners, L.P., Its Managing Member

By: Värde Partners, Inc. Its General Partner

By:  

/s/ Matt Mach

  Name: Matt Mach   Title: Managing Director

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

1992 TACTICAL CREDIT MASTER FUND, L.P.

By: Highbridge Capital Management, LLC, as Trading Manager

By:  

/s/ Jonathan Segal

  Name: Jonathan Segal   Title: Managing Director

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

1992 MSF INTERNATIONAL LTD.

By: Highbridge Capital Management, LLC, as Trading Manager

By:  

/s/ Jonathan Segal

  Name: Jonathan Segal   Title: Managing Director

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

PANDORA SELECT PARTNERS, L.P. By: Whitebox Advisors LLC, its investment manager
By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

WHITEBOX ASYMMETRIC PARTNERS, L.P. By: Whitebox Advisors LLC, its investment
manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

WHITEBOX CAJA BLANCA FUND, LP By: Whitebox Caja Blanca GP LLC, its general
partner By: Whitebox Advisors LLC, its investment manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

WHITEBOX CREDIT PARTNERS, L.P. By: Whitebox Advisors LLC, its investment manager
By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

WHITEBOX GT FUND, L.P. By: Whitebox Advisors LLC, its investment manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

WHITEBOX MULTI-STRATEGY PARTNERS, L.P. By: Whitebox Advisors LLC, its investment
manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

WHITEBOX RELATIVE VALUE PARTNERS, L.P. By: Whitebox Advisors LLC, its investment
manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
_____________________ Registrable Securities in the Initial Shelf Registration
Statement, constituting less than all of its Registrable Securities.

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER

THIS JOINDER (this “Joinder”) to the Registration Rights Agreement dated as of
March 26, 2019, by and among Parker Drilling Company, a Delaware corporation
(the “Company”), and the holders party thereto (the “Registration Rights
Agreement”), is made and entered into as of [                ],
20[                ] by the undersigned (the “Assuming Holder”). Capitalized
terms used herein but not otherwise defined shall have the meanings set forth in
the Registration Rights Agreement.

As a condition to the acquisition of rights under the Registration Rights
Agreement in accordance with the terms thereof, the Assuming Holder represents
and agrees as follows:

1. Transfer or Assignment. The Assuming Holder has acquired certain Registrable
Securities from [                ] as set forth on the signature page.

2. Agreement to be Bound. The Assuming Holder hereby agrees that upon execution
of this Joinder, it shall become a party to the Registration Rights Agreement
and shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Registration Rights Agreement as though an original party
thereto and shall be deemed a Holder for all purposes thereof.

3. Successors and Assigns. Except as otherwise provided herein, this Joinder
shall bind and inure to the benefit of and be enforceable by the Company and its
successors, heirs and assigns and the Assuming Holder and its successors, heirs
and assigns.

4. Governing Law. The Joinder is governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to any
conflicts of law principles that would result in the application of the laws of
any law other than the law of the State of New York.

5. Descriptive Headings. The descriptive headings of this Joinder are inserted
for convenience only and do not constitute a part of this Joinder.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, undersigned has executed this Joinder to the Registration
Rights Agreement as of the date first written above.

 

[HOLDER] By:  

                     

  Name:   Title:

 

Address:  

                         

 

 

 

 

 

 

  Email:  

 

Amount and type of Registrable Securities Acquired:

                                         